                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGELA D. ESPINOSA, et al.,                      Case No. 18-cv-07059-HSG
                                                       Plaintiffs,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                 v.                                       DETERMINING RELATIONSHIP
                                   9

                                  10     CERTAINTEED CORPORATION, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Vince Chhabria for consideration of whether the case is related to Espinosa v.

                                  15   Certainteed Corp., 3:18-cv-01833-VC.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 1/15/2019

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
